DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, drawn to claims 1-8, 10, 24, and 25 in the reply filed on 8 June 2021 is acknowledged. In particular, as noted by Applicant in said reply, in the restriction requirement mailed 3 May 2021, claim 25 was indicated as belonging to group II but as remarked by Applicant, the claim depends directly from claim 24 and accordingly should be examined along with claim 24 due to Applicant’s election of group I.
Claims 11, 12, 15, 17-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 June 2021.

Claim Objections
Claims 3 and 25 are objected to because of the following informalities:
As to claim 3: The claim recites in lines 1 and 2 “wherein, wherein,” and is interpreted as a typographical error by the repetition of the word “wherein” next to one another. An appropriate correction could be to delete the superfluous wherein.
As to claim 25: The claim recites in lines 2 and 3 “assembled on the casing” but there is insufficient antecedent basis for this limitation in the claim or the claims from which it depends. . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6: The claim recites in lines 2-3 that “in the second, the standard pressure come from the standard pressure supply unit is supplied to the exterior”. However, because only the second mode is referred to, it is unclear whether the limitation is required in the event that the device is in the first mode. Furthermore, the limitation of “the exterior” lacks antecedent basis in the claim or in the parent claims from which claim 6 depends and accordingly it is unclear as to what area/location is being referred to by exterior; i.e. the exterior of the entire apparatus or the exterior of only the standard pressure supply unit.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun CN 2695936 Y (hereafter Sun), prior art of record as indicated on the IDS filed 8 July 2019.
As to claim 1: Sun discloses an instrument calibration apparatus, comprising:

a physical quantity measurement unit (fig. 1 - the depression of the function key to take an input signal as disclosed in ¶ 3 and convert it to a measurement of a physical quantity is carried out by the depicted hardware) configured to measure a value of said at least one first physical quantity inputted from the physical quantity input/output unit (¶ 3 as noted above);
a physical quantity configuration unit configured to generate a value of at least one second physical quantity from the value of said at least one first physical quantity through operations (¶ 22 - a physical quantity value is generated from the value of the first physical quantity through calculation of the corrected value through the operations disclosed further in ¶ 24 and 25);
a display unit (LED data display disclosed in ¶ 10) configured to at least display a name and the value of the second physical quantity (because the display disclosed in ¶ 10 is an LED data display, it is considered to be at least capable of performing the function of displaying a name and value of a physical quantity at least in light of the further details of display update subroutines that run on the corresponding hardware circuit as disclosed in ¶ 16);
a man-machine interaction unit configured to enable a user to manipulate the instrument calibration apparatus (¶ 6 - the combined keyboard display circuit diagram is disclosed as being a man-machine interface);

a control unit configured to perform control to execute a first mode in a case where the physical quantity to be measured is the second physical quantity and it is unnecessary for the instrument calibration apparatus to generate and output a standard value of said least one first physical quantity to realize the measurement (¶ 18 - the control of the hardware via the MAX111 is considered to be a first mode in a case where the physical quantity being measured is a second physical quantity due to at least the disclosure that different physical parameters are measured and hence necessitates at least two measured quantities and there is no disclosed generation and output of a standard value of at least one first physical quantity in order to realize said measurement), or execute a second mode in a case for the instrument calibration apparatus to generate and output a standard value of said at least one first physical quantity to realize the measurement (because the two sets of functions in the claim are separated by the conjunction “or” and Sun is considered to meet the first set of functions, the claim limitations concerning the control unit are considered to already be met), wherein,
in the first mode, the physical quantity measurement unit is used to measure a value of at least one first physical quantity inputted from the physical quantity input/output unit and correlated with the second physical quantity (¶ 24 - when the physical quantity measurement unit depicted by fig. 1 measures a value of at least one first physical quantity inputted from the physical quantity input/output unit depicted in fig. 3 as disclosed in ¶ 12 and 22, the second physical quantity is correlated therewith by the corrections disclosed in ¶ 24 and 25), the 
in the second mode, the physical quantity configuration unit is controlled to generate a standard value of the first physical quantity from a set standard value of at least one second physical quantity (the table values disclosed in ¶ 24 are considered to be standard values that are generated from a set standard value of physical quantities), and the physical quantity input/output unit is controlled to output the generated standard value of the first physical quantity (the generated standard value of the first physical quantity is at least capable of being displayed upon the display as noted in ¶ 10 at least by virtue of the disclosed LED display), and the display unit is controlled to display a name and the set standard value of the second physical quantity (the claim is drawn to an apparatus and accordingly, because a display is present as noted in ¶ 10, a name and standard value of the second physical quantity is capable of being displayed on said display whether the display is to display a first or second physical quantity).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun CN 2695936 Y (hereafter Sun), prior art of record as indicated on the IDS filed 8 July 2019, in view of Shields US PG-PUB 2016/0061349 A1 (hereafter Shields).
As to claim 2: Sun teaches all of the limitations of the claimed invention as described above regarding claim 1, including wherein the physical quantity configuration unit performs the operations on the basis of a conversion equation with which said at least one first physical quantity can be converted to said at least one second physical quantity (when the physical quantity configuration unit that carries out the functions in ¶ 22 converts a first physical 
the first physical quantity refers to a physical quantity that can be detected or generated by the instrument (¶ 3 - the measurement generated when a user depresses the function key is considered to be a physical quantity that is detected by the instrument),
but does not explicitly teach that the first physical quantity includes pressure, temperature, humidity, and voltage and current; the second physical quantity refers to meteorological altitude, daily air leakage volume, volumetric flow rate, methane concentration, or valve opening.

Shields teaches a first physical quantity including pressure, temperature, humidity, and voltage and current (¶ 29 regarding the pressure, temperature, humidity and voltage and current that are measured parameters from the measurement device 24); and a second physical quantity refers to meteorological altitude, daily air leakage volume, volumetric flow rate, methane concentration, or valve opening (¶ 29 regarding the percentage open or closed for the valve).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in the manner suggested by Shields above because the measurements of the multiple parameters as outlined in Shields may be used to determine whether there is proper calibration of a device as noted in Shields ¶ 35 and hence when the device of Sun makes measurements of multiple parameters, these parameters could verify such a proper calibration.

As to claim 7: Sun as modified by Shields teaches a calibration method for calibrating an instrument to be calibrated using the instrument calibration apparatus according to claim 2, comprising:
a physical quantity name designation step, in which the user designates the name of a physical quantity to be measured by the instrument to be calibrated (¶ 10 and 16 of Sun regarding the manipulation of key processing such that man-machine dialog is generated);
a mode designation or judgement step, in which the user designates an operating mode or the instrument calibration apparatus judges whether it is necessary to output a standard value of at least one first physical quantity to perform calibration (¶ 25 of Sun - the apparatus judges whether it is necessary to output a standard value of at least one first physical quantity to perform calibration because error is calculated herein - if the error is minimized already then the value outputted is considered to be a standard value already and hence would be redundant);
a first mode execution step, in which a first mode is executed in a case that the first mode is designated or it is judged that it is unnecessary to output a standard value of at least one first physical quantity (¶ 25 of Sun - the first mode is executed when the error is minimized as noted above and arises when it would be redundant to output a standard value of at least one first physical quantity); or
a second mode execution step, in which a second mode is executed in a case that the second mode is designated or it is judged that it is necessary output a standard value of at least one first physical quantity (because the claim limitations recited in lines 9-11 and 12-14 are .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun CN 2695936 Y (hereafter Sun), prior art of record as indicated on the IDS filed 8 July 2019, in view of Shields US PG-PUB 2016/0061349 A1 (hereafter Shields) and further in view of Schultz US Pat 6,594,602 B1 (hereafter Schultz).
As to claim 5: Sun as modified by Shields teaches all of the limitations of the claimed invention as described above regarding claim 2, including a first physical quantity (¶ 3 of Sun) and a physical quantity measurement unit (fig. 1 of Sun - the depression of the function key to take an input signal as disclosed in ¶ 3 and convert it to a measurement of a physical quantity is carried out by the depicted hardware), but does not explicitly teach:
wherein the first physical quantity comprises pressure;
the physical quantity measurement unit comprises a pressure measurement module for measuring pressure.

Schultz teaches a first physical quantity comprising pressure (col. 5, lines 48-59);
the physical quantity measurement unit comprises a pressure measurement module (28; col. 5, lines 48-55) for measuring pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun as modified by Shields in the manner .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun CN 2695936 Y (hereafter Sun), prior art of record as indicated on the IDS filed 8 July 2019, in view of Shields US PG-PUB 2016/0061349 A1 (hereafter Shields) and further in view of Maguire et al. US PG-PUB 2016/0104284 A1 (hereafter Maguire).
As to claim 24: Sun as modified by Shields teaches all of the limitations of the claimed invention as described above regarding claim 2, including a control unit (fig. 1 of Sun) but does not explicitly teach:
further comprising a communication unit connected to the control unit and communicated to a remote database through a network, wherein,
the communication unit is a communication program integrated in the control unit, and the control unit is provided with a network interface for accessing the network; alternatively, the communication unit is a separate hardware module having a connecting plug coupled to the control unit and a network interface connected to the network.

Maguire teaches a communication unit connected to a control unit (¶ 38 regarding the programmed processors disclosed and in particular with regard to the network capable computing device which is later disclosed in ¶ 40 as being coupled) and communicated to a 
the communication unit is a communication program integrated in the control unit (¶ 38 notes that the communication unit may be embodied as a programmed processor and accordingly is considered to be a communication program integrated into a control unit), and the control unit is provided with a network interface for accessing the network (¶ 36 regarding the network interface 302); alternatively, the communication unit is a separate hardware module having a connection plug coupled to the control unit and a network interface connected to the network (because the limitations before the recited “alternatively” are met for the reasons noted above, the claim limitations as a whole are considered to be met because every limitation following “alternatively” are only optional as indicated by said recitation of the term “alternatively”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun as modified by Shields in the manner suggested by Maguire above because database information may then be relied upon for calibration purposes, such as suggested in Maguire ¶ 32, such as being able to compare calibrated/accepted values stored in a database to those of measured quantity in order to confirm proper calibration of a device being calibrated.

As to claim 25: Sun as modified by Shields teaches all of the limitations of the claimed invention as described above regarding claim 24, including a control unit (fig. 1 of Sun), but does not explicitly teach:

Maguire teaches an image capturing unit connected to a control unit (¶ 38 and 39 - the calibration hardware carrying out image captures as disclosed in ¶ 34 are noted to be capable of being run by circuit chips that operate in communication with one another) and connected to a camera assembled on a casing (the camera-enabled device 100 disclosed in ¶ 32 - the exterior housing containing all of the components of the device 100 depicted in fig. 1 is considered to be a casing), with an image recognition program embedded in the image capturing unit (¶ 33 regarding the software routines that are utilized for image comparison purposes).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sun as modified by Shields in the manner suggested by Maguire above because such images may be used in assisting calibration by determining whether a known or accepted optical image of a device to be calibrated differs in the measured state from the accepted state; i.e. an image taken of a device to be calibrated could be in a state that differs from the known and acceptable state of the device when the device is properly calibrated and such imaging software/hardware could determine this.




Allowable Subject Matter
Claims 3, 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan an instrument calibration apparatus wherein a man-machine interaction unit comprises an equation editor interface in which the equation can be written and edited, when considered in combination with the other limitations as recited in the claim and parent claims 1 and 2.
In particular, although it is known from the prior art to allow a user, via a man-machine interaction unit, to edit an equation when measurement of multiple parameters and calibration are concerned, such as disclosed in Debreczeny US PG-PUB 2012/0194800 A1 ¶ 117 concerning the operator having the ability to alter an equation used that manipulates a reported measurement, there is no teaching or suggestion of the Sun reference in light of this teaching that would arrive at Applicant’s claimed limitations as set forth in claim 3 and which includes all of the limitations of claims 1 and 2.

As to claim 4: The claim depends directly from claim 3 and accordingly is indicated allowable at least by virtue of its dependency upon a claim that is also indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

claim 8: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a calibration method wherein a second mode execution step comprises a step of setting a standard value of the second physical quantity, a step of generating a standard value of the first physical quantity, a step of outputting the first physical quantity, in which the first physical quantity is supplied to the instrument to be calibrated according to the standard value of the first physical quantity generated in the step of generating a standard value of the first physical quantity (emphasis added), when considered in combination with the other limitations as recited in the claim and considered in light of parent claims 1, 2, and 7.

As to claim 10: The claim depends directly from claim 8 and accordingly is indicated allowable at least by virtue of its dependency upon a claim that is also indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        



/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856